EXHIBIT “B”
Un
  of
    fic
       ial
             C
                  op
                     yO
                         ffic
                             e
                                of
                                  M
                                     ar
                                       ily
                                          n
                                             Bu
                                               rg
                                                  es
                                                    sD
                                                                        2018-90881 / Court: 165




                                                       ist
                                                          ric
                                                              tC
                                                                 ler
                                                                    k
Un
  of
    fic
       ial
             C
                  op
                     yO
                         ffic
                             e
                                of
                                  M
                                     ar
                                       ily
                                          n
                                             Bu
                                               rg
                                                  es
                                                    sD
                                                       ist
                                                          ric
                                                              tC
                                                                 ler
                                                                    k
Un
  of
    fic
       ial
             C
                  op
                     yO
                         ffic
                             e
                                of
                                  M
                                     ar
                                       ily
                                          n
                                             Bu
                                               rg
                                                  es
                                                    sD
                                                       ist
                                                          ric
                                                              tC
                                                                 ler
                                                                    k
Un
  of
    fic
       ial
             C
                  op
                     yO
                         ffic
                             e
                                of
                                  M
                                     ar
                                       ily
                                          n
                                             Bu
                                               rg
                                                  es
                                                    sD
                                                       ist
                                                          ric
                                                              tC
                                                                 ler
                                                                    k
Un
  of
    fic
       ial
             C
                  op
                     yO
                         ffic
                             e
                                of
                                  M
                                     ar
                                       ily
                                          n
                                             Bu
                                               rg
                                                  es
                                                    sD
                                                       ist
                                                          ric
                                                              tC
                                                                 ler
                                                                    k
Un
  of
    fic
       ial
             C
                  op
                     yO
                         ffic
                             e
                                of
                                  M
                                     ar
                                       ily
                                          n
                                             Bu
                                               rg
                                                  es
                                                    sD
                                                       ist
                                                          ric
                                                              tC
                                                                 ler
                                                                    k
Un
  of
    fic
       ial
             C
                  op
                     yO
                         ffic
                             e
                                of
                                  M
                                     ar
                                       ily
                                          n
                                             Bu
                                               rg
                                                  es
                                                    sD
                                                       ist
                                                          ric
                                                              tC
                                                                 ler
                                                                    k
Un
  of
    fic
       ial
             C
                  op
                     yO
                         ffic
                             e
                                of
                                  M
                                     ar
                                       ily
                                          n
                                             Bu
                                               rg
                                                  es
                                                    sD
                                                       ist
                                                          ric
                                                              tC
                                                                 ler
                                                                    k
Un
  of
    fic
       ial
             C
                  op
                     yO
                         ffic
                             e
                                of
                                  M
                                     ar
                                       ily
                                          n
                                             Bu
                                               rg
                                                  es
                                                    sD
                                                       ist
                                                          ric
                                                              tC
                                                                 ler
                                                                    k
Un
  of
    fic
       ial
             C
                  op
                     yO
                         ffic
                             e
                                of
                                  M
                                     ar
                                       ily
                                          n
                                             Bu
                                               rg
                                                  es
                                                    sD
                                                       ist
                                                          ric
                                                              tC
                                                                 ler
                                                                    k
                                                                                                             4/8/2019 9:55 AM
                                                                                 Marilyn Burgess - District Clerk Harris County
                                                                                                      Envelope No. 32575920
                                                                                                         By: Mercedes Ramey
                                                                                                      Filed: 4/8/2019 9:55 AM

                                       CAUSE NO. 2018-90881
 MELINDA ABBT,                                    §             IN THE DISTRICT COURT OF
                   Plaintiff,                     §
                                                  §
 v.                                               §                   HARRIS COUNTY, TEXAS
                                                  §
 CITY OF HOUSTON, TEXAS and                       §




                                                                                  k
 JOHN CHRIS BARRIENTES,                           §




                                                                               ler
                  Defendant                       §                 165TH JUDICIAL DISTRICT




                                                                            tC
                DEFENDANT CITY OF HOUSTON’S ORIGINAL ANSWER




                                                                        ric
                         and AFFIRMATIVE DEFENSES




                                                                     ist
                                                                  sD
        Defendant, CITY OF HOUSTON, TEXAS, files this original answer to Plaintiff, Melinda




                                                              es
Abbt’s original petition, and its affirmative defenses.



                                                           rg
                                        GENERAL DENIAL
                                                          Bu
        Defendant City of Houston generally denies the allegations in plaintiff’s original petition.
                                                      n
                                   AFFIRMATIVE DEFENSES
                                                  ily
                                               ar


        Defendant alleges by way of affirmative defenses the following:
                                            M




        1.      The petition fails to state a claim upon which relief can be granted. Plaintiff
                                         of
                                      e




failed to allege facts demonstrating that she has been denied any rights to which she is lawfully
                                  ffic




entitled.
                            y   O




        2.      Plaintiff was not damaged by any actions of the Defendant.
                         op
                     C




        3.      Plaintiff wholly failed to mitigate her damages as required by law.
                  ial




        4.      For further and special answer, the City would show that it is not liable for any
               fic
          of




claims asserted by Plaintiff in that the City is a municipal corporation, functioning as such
        Un




under a Special Charter granted it by the legislature of the State of Texas, as well as by Article

IX, Section 5 (the “Home Rule Amendment”) of the Constitution of the State of Texas, and

the various laws of the State of Texas germane thereto; thus, by virtue of the doctrine of
governmental immunity, the City is not obligated by operation of law to respond in damages

for its acts and/or omissions, nor for those of its agents, servants, or employees, incident to,

resulting from or arising and developing out of its governmental functions, nor may Plaintiff

claim benefit a waiver of such immunity.




                                                                               k
                                                                            ler
        5.      Defendant did not take unlawful adverse employment action(s) against Plaintiff.




                                                                         tC
Defendant’s actions were taking in the furtherance of legitimate and non-retaliatory business




                                                                     ric
                                                                  ist
reasons.




                                                               sD
        6.      Defendant affirmatively pleads that it exercised reasonable care to prevent and




                                                            es
correct promptly any sexually harassing behavior and further pleads that the Plaintiff


                                                         rg
                                                      Bu
unreasonably failed to take advantage of any preventative or corrective opportunities provided
                                                   n
by the employer to avoid harm.
                                                 ily
                                                 ar



        7.      The Defendant specifically denies that all conditions precedent have been met
                                           M
                                        of




by Plaintiff prior to the filing of this suit.
                                      e




        8.      The Defendant asserts all statutory caps, including but not limited to those
                                 ffic
                              O




under Chapter 21 of the Texas Labor Code as to Plaintiff’s claim for damages.
                            y
                         op




        9.      The Court lacks subject matter jurisdiction over Plaintiff’s claims.
                     C




        10.     Plaintiff is not entitled to recover for all damages pled.
                  ial
               fic




                                          III.   PRAYER
          of




        WHEREFORE, the Defendant prays that Plaintiff takes nothing by her cause, that
        Un




each and every claim asserted against Defendant City of Houston in the Original Petition be

dismissed in its entirety, and that the Defendant be awarded costs, attorneys fees, and such

other relief at law and in equity to which it may be justly entitled.
                         Respectfully submitted,

                          /s/ Deidra Norris Sullivan_____________
                         RONALD C. LEWIS
                         City Attorney

                         DONALD J. FLEMING
                         Chief, Labor, Employment & Civil Rights




                                                       k
                                                    ler
                         DEIDRA NORRIS SULLIVAN




                                                 tC
                         Senior Assistant City Attorney
                         SBN: 24080648




                                             ric
                         Email: Deidra.Sullivan@houstontx.gov




                                          ist
                         Tel.: (832) 393-6299




                                       sD
                         CITY OF HOUSTON LEGAL DEPARTMENT
                         P.O. BOX 368




                                    es
                         Houston, Texas 77002



                                 rg
                         Fax: (832) 393-6259
                             Bu
                         ATTORNEYS FOR DEFENDANT
                           n
                      ily
                      ar
                    M
                 of
                 e
             ffic
           yO
        op
       C
   ial
  fic
  of
Un
                                CERTIFICATE OF SERVICE

I certify that on 8th of April 2019, I served a copy of the foregoing document on the parties listed
below by electronic service and that the electronic transmission was reported as complete.

Nasim Ahmad




                                                                               k
AHMAD & CAPODICE, PLLC




                                                                            ler
Texas Bar No. 24014186




                                                                         tC
nahmad@ahmad-capodice.com
24900 Pitkin, Suite 300




                                                                     ric
The Woodlands, Texas 77386
Tel. (832) 767-3207




                                                                  ist
Fax. (281-864-4379




                                                               sD
ATTORNEY FOR PLAINTIFF




                                                            es
Joseph Y. Ahmad
Texas Bar No. 00941100


                                                         rg
joeahmad@azalaw.com
Jordan Warshauer                                     Bu
Texas Bar No. 24086613
                                                  n
jwarshauer@azalaw.com
                                               ily

AHMAD, ZAVITSANOS, ANAIPAKOS, ALAVI, & MENSING, P.C.
                                            ar



1221 McKinney Street, Suite 2500
                                         M




Tel. (713) 655-1101
Fax. (713) 655-0062
                                      of




ATTORNEYS FOR PLAINTIFF
                                    e
                               ffic
                          y O
                       op
                    C
                ial
             fic
        of
      Un
                                                                                                             4/12/2019 5:19 AM
                                                                                  Marilyn Burgess - District Clerk Harris County
                                                                                                       Envelope No. 32724238
                                                                                                          By: Mercedes Ramey
                                                                                                      Filed: 4/12/2019 5:19 AM

                                       CAUSE NO. 2018-90881

MELINDA ABBT,                                        §         IN THE DISTRICT COURT OF
  Plaintiff                                          §
                                                     §
v.                                                   §         HARRIS COUNTY, TEXAS
                                                     §
CITY OF HOUSTON, TEXAS AND                           §
JOHN CHRIS BARRIENTES,                               §
   Defendants                                        §         165TH JUDICIAL DISTRICT

                             DEFENDANT’S ORIGINAL ANSWER

TO THE HONORABLE JUDGE OF SAID COURT:

         COMES NOW, Defendant JOHN CHRIS BARRIENTES (herein called "Defendant"), and

files this his Original Answer to the Original Petition of Plaintiff MELINDA ABBT (herein called the

"Plaintiff") in the above captioned lawsuit, and would respectively show the following:

                                                I.
                                          GENERAL DENIAL

         Pursuant to Rule 92 of the Texas Rules of Civil Procedure, the Defendant generally denies each

and every one, all and singular, of the allegations in Plaintiff’s Original Petition and demands that the

allegations thereof be proven as required by applicable law.


                                               II.
                                       AFIRMATIVE DEFENSE

         Additionally, to the extent applicable, the Defendant pleads as an affirmative defense that the

conduct of some third party or parties over whom Defendant had no control or right of control was a

cause, proximate cause and/or the sole proximate cause, and/or the producing cause, and/or the sole

cause, and or a new and independent cause, and/or an intervening cause of any alleged damages sought by

the Plaintiff.

                                               III.
                                        PRAYER FOR RELIEF
        WHEREFORE PREMISES CONSIDERED, the Defendant JOHN CHRIS BARRIENTES

asks this Court to enter judgment: (i) denying and dismissing the Plaintiff’s Original Petition, (ii)

providing that Plaintiff take nothing by way of her suit, (iii) assessing costs against the Plaintiff, and (iv)

awarding all other and further relief, both in law or in equity, to which the Defendant is or may be justly

entitled to receive.

        Date: April 12, 2019.


                                                           Respectfully submitted,

                                                           The Soliz Law Firm, P.L.L.C.


                                                           By: ___/s/ Joseph G. Soliz____________
                                                           Joseph G. Soliz
                                                           Texas Bar No. 18827600
                                                           2800 Post Oak Blvd., Suite 4100
                                                           Houston, Texas 77056
                                                           Telephone: (713) 228-8922
                                                           Facsimile: (713) 228-8959
                                                           E-mail: jsoliz@aol.com1

                                                           ATTORNEYS FOR DEFENDANT
                                                           JOHN CHRIS BARRIENTES




1 Defendant consents to email service of all motions, pleadings, and all other documents filed in
this proceeding to be delivered to this email address.




                                                      2
                                    CERTIFICATE OF SERVICE

        The undersigned attorney hereby certifies that on April 12, 2019, a true and correct copy of this
pleading was served on the attorney of record for all other parties via e-service, certified mail, and/or
facsimile transmission, in accordance with applicable provisions of the Texas Rules of Civil Procedure.


                                                           ___/s/ Joseph G. Soliz____________
                                                                Joseph G. Soliz




                                                   3
